DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Claims 1-6, 9-15, and 17-19 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 3/25/2021 has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 7-8, 15-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  While the notion of predicting and/or anticipating which positions will remain within LOS (“Line of Sight) is a known concept, the combination of that along with the limitations of Claim 1 as well as that the prediction model must be based on the estimate of the range between the D2D UEs was found to be outside any reason to combine the references with a reasonable KSR v. Teleflex supported rationale that didn’t cross over into impermissible hindsight reasoning.  No explicit teaching, suggestion, or motivation could be found for such a combination.
Claim Rejections 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9-14, and 17-19 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by “Communication Method, Distance Determining Method And Device WO2020/220983A1 originally filed as CN111866719A by Zhang at al, (“Zhang”), Applicant at page 7 of their remarks evidences an understanding that the rejection covered the WO2020/2220983A1 publication of CN1118667A . Per In re Jung, Applicant was aware of this.
With regard to claims 1, 9, and 17, Zhang discloses a method in a wireless communication network, the method comprising:, a first user equipment (UE) for a wireless communication network, the first UE comprising, and a processor-readable memory storing processor-executable instructions which, when executed by a processor in a first user equipment (UE) in a wireless communication network, cause the processor to perform a method comprising, related to:
	receiving, by a first user equipment (UE), signaling that is associated with a direct wireless communication link between the first UE and a second UE	and transmitting (Zhang at a fourth aspect “In a fourth aspect, a distance determination method is provided. The distance determining method is applied to a second terminal device. The distance determining method comprises: the second terminal device receives the position information of the first terminal device, and the second terminal device determines its own position information. Then, the second terminal device according to the position information of the first terminal device and its own position information, determining the distance between the second terminal device and the first terminal device. wherein the position information of the second terminal device can refer to the position information of the first terminal device in the third aspect and the determining method, here will not be repeated here.”),
by the first UE, to network equipment in the wireless communication network signaling indicative of an estimate of range between the first UE and the second UE, the 
With regard to claims 2 10, and 18, Zhang discloses the method in a wireless communication network, the method comprising: and a first user equipment (UE) for a wireless communication network, and a processor-readable memory storing processor-executable instructions relating to claim 1, further comprising: and a first user equipment (UE) for a wireless communication network, relating to claim 1, wherein the signaling associated with the direct wireless communication link comprises sidelink positioning reference signal (SL-PRS) signaling (Zhang, “each device can communicate with each other, communication can use the frequency spectrum of the cellular link, also can use 5.9 Gigahertz (gigahertz, GHz) near the intelligent traffic spectrum. the communication between the devices can be based on LTE technology or NR technology communication, also can be based on device (device-to-device, D2D) communication technology, such as V2X technology to communicate. For example, each terminal device can be directly communicated on the side link (sidelink, SL), also can be indirectly communicated through the network device. For example, each terminal device may also be in communication with a network device on an uplink/downlink, UL&DL.”).
With regard to claims 3, 11, and 19, Zhang discloses the method in a wireless communication network, the method comprising: and a first user equipment (UE) for a wireless communication network, and a processor-readable memory storing processor-executable instructions relating to claim 1, further comprising: and a first user equipment (UE) for a wireless communication network, relating to claim 1, wherein the transmitted inter alia, channel data estimates based on received signaling).
With regard to claims 4, 12, and 19, Zhang discloses the method in a wireless communication network, the method comprising: and a first user equipment (UE) for a wireless communication network, and a processor-readable memory storing processor-executable instructions relating to claim 1, further comprising:	receiving, by the first UE, signaling that is associated with a downlink communication link between the first UE and a network component in the wireless communication network (Zhang “Correspondingly, the second terminal device can be respectively on the side row link or uplink and downlink, receiving the position information of the first terminal device from the first terminal device or network device.”);	and transmitting, by the first UE, to the network equipment signaling indicative of an estimate of range between the first UE and the network component, the estimate of range between the first UE and the network component being based on the received signaling that is associated with the downlink communication link (Zhang “Specifically, the second terminal device can calculate the distance between it and the first terminal device according to the position information of the first terminal device and the position information of the first terminal device, and according to the comparison result of the distance and the distance upper limit and/or the distance lower limit, determining whether it is located in which designated area. wherein the position information of the first terminal device, can be received from the first terminal device or network device. the second terminal device can automatically obtain the position information of the content and obtaining mode can refer to the first terminal device of the position information of the content and the obtaining mode, here will not be repeated here.”.  Also see Zhang “wherein the terminal device can be a vehicle terminal device, such as a first terminal device and a second terminal device, also can be a road unit (road side unit, RSU) with terminal device function, also can be the mobile phone used by the passenger or pedestrian, Pad and other terminal device. the network device 
With regard to claims 5 and 13,  Zhang discloses the method in a wireless communication network, the method comprising: and a first user equipment (UE) for a wireless communication network, relating to claim 4, wherein the transmitted signaling indicative of the estimate of range between the first UE and the network component is further indicative of downlink channel data estimated based on the received signaling that is associated with the downlink communication link (Zhang “Alternatively, when the area of the rectangular area is small, also can according to the area identification of the first rectangular area of the first terminal device and the area identification of the second rectangular area of the second terminal device, obtaining the absolute coordinate of the reference point of the first rectangular area and the absolute coordinate of the reference point of the second rectangular area, The distance between the calculation of the second terminal device and the first terminal device is then simplified to calculate the distance between two reference points. At this time, the first terminal device only needs to change in the rectangular area, broadcast or report the area identification of the rectangular area of the first terminal device currently located, so as to greatly reduce the signalling overhead and resource overhead. At this time, the rectangular area can be replaced by the regular hexagonal area, the reference point can be the geometric centre of the regular hexagonal area. It is easy to understand, the second terminal device also can send the position information of itself, so that other terminal device according to the position information of the second terminal device, determining the distance between the other terminal device and the second terminal device, here is not repeated here.”
…And Zhang “In another possible design method, the specified area can be received from the first terminal device according to the second terminal device of the signal strength, and signal strength lower limit and/or signal strength upper limit. The upper 
Zhang shows where the system can incorporate estimates of the downlink channel along with the position signaling.
With regard to claims 6 and 14 Zhang discloses the method in a wireless communication network, the method comprising: and a first user equipment (UE) for a wireless communication network, relating to claim 1 further comprising:	transmitting, by the first UE, to the network equipment signaling 5 indicative of displacement of the first UE subsequent to transmitting the signaling indicative of the estimate of range between the first UE and the second UE (Zhang at “Description”.  The limitations of this claim are akin to an updating of the position.  “It should be noted that, the position updating speed of the terminal device is fast in the application scene, such as V2X communication, high-speed rail communication, the first terminal device and/or network device may need to update the position information of the first terminal device. For example, a shorter update period, such as 5ms, 10ms, 20ms, periodically broadcast the position information of the first terminal device. For example, the first terminal device can know the distance between the second terminal device may have a severe change, such as the first terminal device is accelerating movement, or the moving direction of the first terminal device is changed sharply, can real time trigger the broadcast action of the position information of the first terminal device.”
Documents Considered but not Relied Upon
The documents below were considered.
A. Transmission with Indication of Geographic Area by Wu et al, US2020/0100048 (did not include estimate of the range between the two devices but (Wu at ¶6 where the UE are in a D2D aka device to device communication, mode).



Response to Arguments
Examiner has read and considered Applicants’ arguments, and finds them to be unpersuasive.  Applicant asserts an exception to 102(a)(2) by virtue of common ownership and/or assignment at the time of filing.  However, the facts do not seem to bear this out.  While Examiner is aware that an employee of Applicant has filed a statement of common ownership, this statement is at odds with the assignment of record.  The statement filed 6/2/2021 contradicts the date set forth in the assignment of 11/7/2019.  No explanation is given for this contradiction and/or discrepancy though it is not clear that a simple explanation would negate the recorded assignment.	
The relevant rule for the commons ownership/assignment exception states in part that “not later than the effective filing date of the claimed inventions, were owned by the same person or subject to an obligation of assignment to the same person” 35 U.S.C. § 102(b)(2)(C).
Applicant’s effective filing date is 11/6/2019.  On 11/7/2019 in an assignment recorded at Reel: 05159 Frame: 0641, the inventors herein memorialized in writing that they had created new and useful improvements in application 16/675,597 for which they had rights that Huawei was “desirous of acquiring my/our entire right, title and interest in the said inventions and to the said application and any Letters Patent that may issue thereon in the United States and other countries throughout the world;” (emphasis added).  
	The assignment on its face reads such that the inventors owned the application up until 11/7/2019 which was later than the effective filing date of 11/6/2019.  While it is a one day difference it is a difference of one day later.  The assignment on its face at frame 0640 acknowledges that the application has an effective filing date of 11/6/2019, and the assignment was signed, i.e.,legally executed and presumed valid on 11/7/2019.  Again, later than the effective date.  As both the ownership and assignment are “later than the effective filing date of the claimed inventions” this assignment cannot serve to nullify prior art under 35 U.S.C. § 102(a)(2).  
MPEP 2154.02(c) states in part:


The clear language in the independent evidence, i.e., the recorded assignment, is that the subject matter claimed was not subject to common ownership prior to the execution.  The language reads that the ownership lay within the inventors prior to the assignment.  This raises doubt as to the veracity of the statement that the subject matter claimed was commonly owned prior to 11/7/2021.  Examiner raises this so that the record may be made clear.  If Applicant can provide legitimate documentation (e.g., employment contracts dated on or before 11/6/2021 stating that the claimed subject matter was subject to have to be assigned or that Applicant owned the work of inventors) that establishes common ownership prior to the date of assignment or clears up the record by providing an adequate explanation for the discrepancy between Mr. Liu’s statement and the assignment of record so that the veracity of Mr. Liu’s statement is not in question, this issue could be resolved.  It should be noted that the assertion that the veracity of the statement is in question is not to say at this point in time that Mr. Liu’s integrity and/or truthfulness is in question, rather that the conflict in the record may be evidence that Mr. Liu’s statement is inaccurate/false but unintentionally so.  Such further documentation or explanation will hopefully enhance the clarity of the record to resolve this issue.
Examiner notes MPEP 7171.02(a)(1)(B) states in part:

"In rare instances, the examiner may have independent evidence that raises a material doubt as to the accuracy of applicant’s or patent owner’s representation. For example, the independent evidence may show the lack of common ownership of (or the existence of an obligation to commonly assign) the application being examined and the applied subject matter in the U.S. patent, U.S. patent application publication reference, or international patent application publication under the Patent Cooperation Treaty (PCT). In such cases, the examiner should explain why the accuracy of the representation is doubted. In addition, the examiner may require objective evidence of common ownership of (or the existence of an obligation to assign) the application being examined and the applied subject matter not later than the effective filing date of the claimed invention in the application being examined. Examiners should note that the execution dates in assignment documents may not reflect the date a party was under an obligation to assign the claimed invention."

In light of the fact that the assignment’s discrepancy can be explained away, Examiner is providing Applicant the opportunity for such an explanation.

	Applicant’s argument at page 7 of their remarks relates to an argument that while the cited art (Zhang) was filed before the effective filing date of the instant application, Zhang cannot serve as prior art because Zhang did not publish until after the effective filing date.  This argument is not persuasive.  Examiner notes that Applicant appears to be applying the Pre-AIA  rational or old 35 U.S.C. § 102(e).  However, this rule is not that which governs AIA  applications.  Examiner directs Applicants to MPEP 2154.01(a) which states:

“The WIPO publication of a PCT international application that designates the United States is an application for patent deemed published under 35 U.S.C. 122(b) for purposes of AIA  35 U.S.C. 102(a)(2) under 35 U.S.C. 374. Thus, under the AIA , WIPO publications of PCT applications that designate the United States are treated as U.S. patent application publications for prior art purposes, regardless of the international filing date, whether they are published in English, or whether the PCT international application enters the national stage in the United States. Accordingly, a U.S. patent, a U.S. patent application publication, or a WIPO published application that names another inventor and was effectively filed before the effective filing date of the claimed invention, is prior art under AIA  35 U.S.C. 102(a)(2). This differs from the treatment of a WIPO published application under pre-AIA  35 U.S.C. 102(e), where a WIPO published application is treated as a U.S. patent application publication only if the PCT application was filed on or after November 29, 2000, designated the United States, and is published under PCT Article 21(2) in the English language. See MPEP § 2136.03, subsection II.” (emphasis added).

Here the WIPO publication designated the US, names another inventor (Zhang) as opposed to Tadayon and Baligh, in the instant application. As a WIPO application that designated the US it is deemed published.  It was filed effectively before the instant application, and claims priority back to 4/28/2019 an effective filing date before 11/6/2019.
Accordingly as Zhang is not precluded by the later assignment and Zhang has an earlier effective filing date than the instant application, Zhang remains good art.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642